 

Exhibit 10.1

 

 



Änderungsvereinbarung zum

 

DIENSTVERTRAG vom 29. September 2016

 

  Addendum to the SERVICE AGREEMENT dated 29th September 2016

zwischen

 

 

between

 

der Immunic AG, Am Klopferspitz 19, 82152 Planegg-Martinsried

 

  Immunic AG, Am Klopferspitz 19, 82152 Planegg-Martinsried (im Folgenden:
„Gesellschaft“)  

(hereinafter: “Company”)

 

und  

and

 

Herrn Dr. Daniel Vitt, Obere Bahnhofsstr. 7 A, 82110 Germering

 

  Mr. Dr. Daniel Vitt, Obere Bahnhofsstr. 7 A, 82110 Germering

(im Folgenden: „Vorstand“)

 

 

(hereinafter: “Board Member”)

 

      Präambel  

Preamble

 

Der Vorstand wurde durch Beschluss des Aufsichtsrats vom 20. Dezember 2016 zum
ordentlichen Mitglied des Vorstandes der Gesellschaft berufen. Die
dienstvertraglichen Beziehungen zwischen den Parteien werden durch den
Dienstvertrag vom 29. September 2016 geregelt („Dienstvertrag“). Die Bestellung
des Vorstandes zum Mitglied des Vorstandes der Gesellschaft soll durch den
Aufsichtsrat für den Zeitraum bis zum 31. August 2021 (einschließlich)
verlängert werden („Laufzeit“). Dies vorausgeschickt, vereinbaren die Parteien
folgende Änderungen zum vorbenannten Dienstvertrag, mit einer Laufzeit ab dem
1. September 2019 („Stichtagsdatum“) bis zum 31. August 2021 (einschließlich)
(„Beendigungsdatum“). Im Übrigen gilt der Dienstvertrag für die Laufzeit
unverändert fort. Diese Präambel ist integraler Bestandteil dieser
Änderungsvereinbarung.

 

  The Board Member had been appointed as a board member of the Company by
supervisory board resolution as of 20th December 2016. The relationship between
the parties is governed by a service agreement dated 29th September 2016
(“Service Agreement”). The appointment of the Board Member as a board member of
the Company is expected to be extended by the supervisory board for the period
to (and including) 31st August 2021 (“Term”). Now, therefore the parties agree
on the following amendments to the aforementioned Service Agreement from 1st
September 2019 (“Effective Date”) to (and including) 31st August 2021
(“Completion Date”). Apart from that, the Service Agreement shall continue to
apply without changes. This preamble shall be an integral part of this Addendum.

 



 

 

 

I.    Einfügen der Ziffer 5 in § 1

 

   I.       Insertion of Clause 5 in § 1

In § 1 des Dienstvertrages wird folgende Ziffer 5 ergänzt:

 

  § 1 of the Service Agreement shall be added by clause 5 as follows:      

Der Vorstand übernimmt auf Wunsch der Gesellschaft ohne weitere Vergütung auch
Positionen oder Ämter bei mit der Gesellschaft verbundenen Unternehmen (§ 15
AktG). Ebenso übernimmt der Vorstand Positionen oder Ämter bei Verbänden,
Berufsvereinigungen oder sonstigen Organisationen, in denen die Gesellschaft
oder ein verbundenes Unternehmen Mitglied ist. Ihm von dritter Seite
diesbezüglich gewährte Vergütungen oder Aufwandsentschädigungen führt der
Vorstand an die Gesellschaft ab. Auf Wunsch der Gesellschaft legt der Vorstand
im Interesse der Gesellschaft oder verbundener Unternehmen übernommene
Positionen oder Ämter nieder und setzt sich nach besten Kräften dafür ein, dass
von der Gesellschaft benannte Nachfolger in die Positionen oder Ämter
nachrücken.

 

  The Board Member shall, upon the Company's request, without any additional
remuneration, also accept positions or offices in companies affiliated with the
Company (Section 15 Stock Corporation Act - AktG). In the same way, the Board
Member shall also accept positions or offices in associations and professional
or other organizations of which the Company or an affiliated Company is a
member. The Board Member shall transfer to the Company any remuneration or
allowances he receives from third parties in this respect. Upon the Company's
request, the Board Member shall resign from any position or office accepted in
the interests of the Company or an affiliated Company and he shall do his utmost
to ensure that the person nominated by the Company shall succeed him in the
position or office.        II.   Änderung des § 2  

II.       Amendment of § 2

 

§ 2 des Dienstvertrages wird wie folgt geändert:  

§ 2 of the Service Agreement shall be amended as follows:

 

 



 

 

 

1.    Überschrift § 2  

1.      Heading § 2

 

Die Überschrift des § 2 des Dienstvertrages wird wie folgt geändert:

 

  The heading of § 2 of the Service Agreement shall be amended as follows:

§ 2 Umfang der Dienste, Nebentätigkeit

 

 

§ 2 Scope of Services and Side Activity

 

2.    § 2 Ziffer 1 Satz 1 3.     

2.      § 2 Clause 1 sentence 1

 

§ 2 Ziffer 1 Satz 1 des Dienstvertrages wird durch die folgenden zwei Sätze
ersetzt:

 

4.     

§ 2 clause 1 sentence 1 of the Service Agreement shall be replaced by the
following two sentences:

 

Der Vorstand stellt seine ganze Arbeitskraft und all sein Wissen und Können in
den Dienst der Gesellschaft. In der Bestimmung seiner Tätigkeitszeiten ist der
Vorstand im Rahmen der betrieblichen Erfordernisse frei.

 

3.      The Board Member shall devote all his working capacity, knowledge and
skills into the services of the Company. He shall be able to schedule his
working hours, subject to business requirements.

III.   Änderung des § 3 Ziffer 1 des Dienstvertrages

 

  III.    Amendment of § 3 Clause 1 of the Service Agreement      

§ 3 Ziffer 1 des Dienstvertrages wird wie folgt geändert:

 

  § 3 clause 1 of the Service Agreement shall be amended as follows:      

1.    Der Vorstand erhält für seine Tätigkeit

 

  1.      The Board Member shall receive for his services

a)     ein festes Jahresgehalt („Grundvergütung“) in Höhe von EUR 300.000
brutto, das in 12 gleichen Monatsraten jeweils nachträglich am Monatsletzten
ausbezahlt wird. Sofern dieser Vertrag nicht während der Dauer eines gesamten
Kalenderjahres besteht, wird das Jahresfestgehalt zeitanteilig gezahlt.

 

  a)      a fixed annual salary (“basic remuneration”) in the amount of
EUR 300,000 gross, which is paid in 12 equal monthly instalments at the end of
each month. If this agreement does not exist for the duration of an entire
calendar year, the fixed annual salary shall be paid pro rata temporis.

 



 

 

 

b)     eine jährliche variable Vergütung, die bei 100-prozentigem Erreichen der
festgelegten Jahresziele maximal EUR 100.000 brutto beträgt. Die Einzelheiten,
insbesondere zum Verfahren der Zielfestlegung, zur Feststellung der
Zielerreichung und zur Fälligkeit ergeben sich aus dem Rahmenvertrag zur
Zielvereinbarung in seiner jeweils geltenden Fassung. Die Art der Ziele, die
Voraussetzungen für ihre Erreichung und ihre Gewichtung zueinander werden für
das jeweilige Geschäftsjahr in einer gesonderten Zielfestlegung niedergelegt.

 

  b)     an annual variable remuneration which amounts to EUR 100,000 gross in
maximum if the defined annual targets are achieved by 100 %. The details, in
particular the procedure for setting targets, determining the achievement of
targets and the due date, are set out in the framework agreement for the target
agreement in its currently valid version. The type of targets, the prerequisites
for their achievement and their weighting in relation to each other shall be
laid down for the respective fiscal year in a separate definition of targets.

IV.   Einfügen der Ziffer 4 in § 3

 

   IV.       Insertion of Clause 4 in § 3

In § 3 des Dienstvertrages wird folgende Ziffer 4 ergänzt:

 

  § 3 of the Service Agreement shall be added by clause 4 as follows:      

Sagt eine dritte Person (einschließlich solcher Unternehmen, die mit der
Gesellschaft verbunden sind) dem Vorstand Anteile an der Gesellschaft oder an
mit der Gesellschaft verbundenen Unternehmen oder diesbezügliche Optionen oder
Ansprüche auf Optionen oder sogenannte Stock Appreciation Rights oder Phantom
Stocks zu, so werden solche Zusagen weder Bestandteil des Dienstverhältnisses
zwischen den Parteien dieses Vertrages noch begründen sie Verpflichtungen der
Gesellschaft.

 

 

In the event that a third party (including companies which are affiliated with
the Company) promises the Board Member shares in the Company or in companies
affiliated with the Company or options to acquire such shares or rights to such
options or so-called stock appreciation rights or phantom Stocks, such promise
shall neither become part of the Service Agreement between the parties to this
Agreement nor create any obligations of the Company.

 

V.      Ergänzung der Überschrift von § 10, Neufassung des § 10 des
Dienstvertrages

 

  V.     Addition of the Heading of § 10, Revision of § 10 of the Service
Agreement  

 



 

 

 

Die Überschrift des § 10 des Dienstvertrages wird wie folgt geändert:

 

  The heading of § 10 of the Service Agreement shall be amended as follows: § 10
Vertragsdauer, Abfindung   § 10 Contract Duration; Severance Payment      

§ 10 des Dienstvertrages wird wie folgt neu gefasst:

 

  § 10 of the Service Agreement shall be revised as follows:      

1.     Der Dienstvertrag steht insgesamt unter der aufschiebenden Bedingung,
dass gemäß der Präambel der Vorstand zum Vorstand der Gesellschaft bestellt
wird.

 

 

1.      The Service Agreement is subject to the condition precedent that the
Board Member is appointed to the Management Board of the Company in accordance
with the preamble.

 

2.      Der Dienstvertrag beginnt mit dem 1. September 2019 („Stichtagsdatum“)
und endet zum 31. August 2021 („Beendigungsdatum“).

 

 

2.      The Service Agreement commences on 1st September 2019 (“Effective Date”)
and ends on 31st August 2021 (“Completion Date”).

 

3.      Das Recht zur außerordentlichen Kündigung bleibt unberührt.

 

  3.      The right to terminate without notice for good cause shall remain
unaffected. 4.      Im Falle eines Widerrufs der Bestellung, der
Amtsniederlegung durch den Vorstand oder bei einer sonstigen Beendigung der
Organstellung haben beide Parteien das Recht das Dienstverhältnis unter
Einhaltung einer Kündigungsfrist von 12 Monaten zum Monatsende ordentlich zu
kündigen. Eine etwaige frühere Beendigung aufgrund des § 10 Ziffer 2 dieses
Vertrages bleibt unberührt.   4.      In the event of revocation of the
appointment, resignation from office by the Board Member or any other
termination of the position, both parties have the right to terminate the
service relationship ordinarily by giving 12 months' notice to the end of the
month. Any earlier termination due to § 10 clause 2 of this Service Agreement
shall remain unaffected.      

 



 

 

 

5.      Der Vorsitzende des Aufsichtsrats wird dem Vorstand spätestens neun
Monate vor Ablauf dieses Vertrages schriftlich mitteilen, ob und unter welchen
Bedingungen der Aufsichtsrat den Vorstand erneut zum Vorstandsmitglied bestellen
wird und ob er bereit ist, den Dienstvertrag entsprechend der Dauer der neuen
Bestellung zu verlängern oder einen neuen Dienstvertrag zu mindestens gleichen
Bedingungen mit ihm abzuschließen. Der Vorstand wird innerhalb von zwei Monaten
ab Zugang des Angebots des Aufsichtsratsvorsitzenden erklären, ob er die erneute
Bestellung annimmt und bereit ist, den für die Fortsetzung oder Erneuerung des
Dienstvertrages angebotenen Bedingungen zuzustimmen.

 

  5.      The Chairman of the Supervisory Board shall inform the Board Member in
writing no later than nine months before the expiry of this Service Agreement
whether and under what conditions the Supervisory Board will reappoint the Board
Member as a member of the Executive Board and whether he is prepared to extend
the Service Agreement for the duration of the new appointment or to conclude a
new service agreement with the Executive Board on at least the same terms.
Within two months of receipt of the offer of the Chairman of the Supervisory
Board, the Board Member will declare whether he accepts the new appointment and
is prepared to agree to the terms and conditions offered for the continuation or
renewal of the Service Agreement.      

6.      Die Gesellschaft ist berechtigt, den Vorstand nach dem Widerruf seiner
Bestellung gemäß § 84 (3) AktG oder im Zusammenhang mit einer Beendigung des
Dienstvertrages, insbesondere nach einer Kündigung oder im Anschluss an den
Abschluss eines Aufhebungsvertrages, ganz oder teilweise von seiner Pflicht zur
Dienstleistung unter Fortzahlung der Grundvergütung gemäß § 3 Ziffer 1 lit. a)
widerruflich oder unwiderruflich freizustellen. Im Fall der unwiderruflichen
Freistellung werden offene Urlaubs- und sonstige Freizeitausgleichsansprüche
angerechnet, die damit erledigt sind. Der Dienstvertrag im Übrigen wird von der
Freistellung nicht berührt; insoweit bestehen insbesondere die
Verschwiegenheitspflicht und das vertragliche Wettbewerbsverbot bis zum Ende des
Dienstvertrages fort. Anderweitiger Verdienst während der Freistellungszeit wird
gemäß § 615 Satz 2 BGB angerechnet. Eine Anrechnung erfolgt nicht, wenn und
soweit der anderweitige Verdienst aus einer genehmigten Nebentätigkeit (§ 2
Ziffer 1 dieses Dienstvertrages) stammt.

 

  6.      The Company is entitled, after revocation of its appointment pursuant
to § 84 (3) AktG or in connection with termination of the Service Agreement, in
particular after termination or following the conclusion of a termination
agreement, to release the Board Member in whole or in part from his obligation
to provide services with continued payment of the basic remuneration pursuant to
§ 3 clause 1 lit. a) revocably or irrevocably. In the event of irrevocable
release, outstanding vacation and other time off compensation claims shall be
credited and settled. The rest of the Service Agreement shall not be affected by
the release; in this respect, the obligation to maintain confidentiality and the
contractual non-competition clause shall continue to apply until the end of the
Service Agreement. Other earnings during the exemption period shall be credited
in accordance with § 615 sentence 2 BGB. No credit shall be made if and to the
extent that the other earnings originate from an approved secondary activity (§
2 clause 1 of this Service Agreement).

 



 

 

 

7.      Der Dienstvertrag endet spätestens am Ende des Kalenderjahres, in dem
das Vorstandsmitglied sein 65. Lebensjahr vollendet, sofern dieser Dienstvertrag
nicht bereits nach Ziffer 1 bis 2 dieses Vertrages vor diesem Zeitpunkt geendet
hat.  

7.      The Service Agreement shall end at the latest at the end of the calendar
year in which the Board Member reaches the age of 65, provided that this Service
Agreement has not already ended before this date in accordance with clauses 1 to
2 of this Agreement.

 

8.      Sofern der Dienstvertrag nicht über das Beendigungsdatum nach dieser
Änderungsvereinbarung (oder ein später vereinbartes Beendigungsdatum nach
abermaliger Wiederbestellung) hinaus fortgesetzt wird, erhält der Vorstand eine
Brutto-Abfindung in Höhe von einem Jahresgehalt gemäß § 3 des Dienstvertrages in
der Fassung dieser Änderungsvereinbarung. Der Bonus wird hierbei – unabhängig
von der tatsächlichen Zielerreichung - auf Basis 100 % berücksichtigt. Die
Abfindung ist zahlbar zum Beendigungsdatum.  

8.      If the Service Agreement is not continued beyond the Completion Date
under this Amendment Agreement (or a later termination date agreed upon after
reappointment), the Board Member shall receive gross severance payment equal to
one year's salary pursuant to § 3 of the Service Agreement as amended by this
Amendment Agreement. The bonus is taken into account here - irrespective of the
actual achievement of targets - on a 100% basis. The severance payment is
payable on the Completion Date,

 

 



 

 

 

Der Abfindungsanspruch entfällt, wenn der Vorstand ein Angebot auf
Wiederbestellung für eine Dauer von mindestens 12 Monaten im unmittelbaren
Anschluss an das hiesige Beendigungsdatum zu mindestens gleichwertigen
dienstvertraglichen Bedingungen und bei mindestens 12-monatiger Laufzeit in
Übereinstimmung mit den Fristen gemäß § 10 Ziffer 5 in der Fassung dieser
Änderungsvereinbarung erhält und dieses nicht annimmt. Erhält der Vorstand ein
solches Angebot im Sinne von § 10 Ziffer 5 verspätet oder zu nicht
gleichwertigen Bedingungen, oder wird ihm mitgeteilt, dass eine Wiederbestellung
nicht erfolgen soll, so werden die Zahlungen gemäß § 3 in der Fassung dieser
Änderungsvereinbarung, die dem Zeitraum von der Angebotsunterbreitung bzw.
Mitteilung der nicht erfolgenden Wiederstellung bis zum Beendigungsdatum
zuzuordnen sind, vom Abfindungsanspruch abgezogen, aber nur den Zeitraum, für
den eine Freistellung nach § 10 Ziffer 6 erfolgt ist.

 

 

The severance payment claim shall lapse if the Board member receives and does
not accept an offer of reappointment for a term of at least 12 months
immediately following the Completion Date here under at least equivalent terms
and conditions of the Service Agreement and for a term of at least 12 months in
accordance with the time limits pursuant to § 10 clause 5 as amended by this
Amendment Agreement. If the Board Member receives such an offer within the
meaning of § 10 clause 5 belatedly or on non-equivalent terms, or is informed
that a reappointment is not to take place, the payments pursuant to § 3 in the
version of this Amendment Agreement, which are attributable to the period from
the submission of the offer or notification of the non-occurrence of the
reappointment until the Completion Date, shall be deducted from the severance
payment claim but only for the period for which a release has occurred pursuant
to § 10 clause 6.

 

Der Abfindungsanspruch entfällt, sofern die Nichtverlängerung des
Dienstverhältnisses auf einem vom Vorstand zu vertretenen wichtigen Grund
beruht.

 

 

The severance payment claim shall lapse if the non-extension of the employment
relationship is due to a serious cause for which the Board Member is
responsible.

 

 



 

 

 

Der Abfindungsanspruch besteht auch dann, wenn das Dienstverhältnis mindestens
12 Monate vor dem Beendigungsdatum aufgrund Kündigung der Gesellschaft gemäß §
10 Ziffer 4 in der Fassung dieser Änderungsvereinbarung endet (vorzeitiges
Beendigungsdatum), jedoch nur, soweit das Dienstverhältnis nicht aus einem vom
Vorstand zu vertretenen wichtigen Grund vorzeitig beendet worden ist. Endet das
Dienstverhältnisses infolge einer Kündigung gemäß vorstehenden Satz weniger als
12 Monate vor dem Beendigungsdatum, so werden die Zahlungen gemäß § 3 in der
Fassung dieser Änderungsvereinbarung, die dem Zeitraum von dem vorzeitigen
Beendigungsdatum bis zum Beendigungsdatum zuzuordnen sind, vom
Abfindungsanspruch abgezogen. Die Abfindung ist dann zum vorzeitigen
Beendigungsdatum zahlbar.

 

 

The severance payment claim also exists if the employment relationship ends at
least 12 months before the Completion Date due to termination of the Company
pursuant to § 10 clause 4 as amended by this Amendment Agreement (Early
Completion Date), but only to the extent that the employment relationship has
not been prematurely terminated for serious cause for which the Board Member is
responsible. If the employment relationship ends less than 12 months prior to
the Completion Date as a result of a termination pursuant to the preceding
sentence, the payments pursuant to § 3 as amended by this Amendment Agreement,
which are attributable to the period from the Early Completion Date to the
Completion Date, shall be deducted from the severance payment claim. The
severance payment shall then be payable on the Early Completion Date.

 

VI.   Änderung des § 11 Ziffer 1 des Dienstvertrages

 

   VI.    Amendment of § 11 clause 1 of the Service Agreement      

§ 11 Ziffer 1 des Dienstvertrages wird wie folgt geändert:

 

  § 11 clause 1 of the Service Agreement shall be amended as follows:      

Ansprüche der Gesellschaft und des Vorstands aus dem Dienstverhältnis oder im
Zusammenhang mit diesem Dienstverhältnis verfallen, ungeachtet ihres
Rechtsgrundes, wenn die bzw. der Anspruchsberechtigte den Anspruch nicht
innerhalb einer Frist von sechs Monaten, berechnet ab dem Zeitpunkt der
Fälligkeit und der Kenntnis oder grob fahrlässigen Unkenntnis des
Anspruchsberechtigten von den anspruchsbegründenden Umstanden, durch Erklärung
in Textform gegenüber der jeweils anderen Vertragspartei geltend macht. Für die
Beurteilung der Rechtzeitigkeit der Geltendmachung ist der Zugang der Erklärung
maßgeblich. Dies gilt nicht für die Geltendmachung von Ansprüchen wegen
Verletzung des Lebens, des Körpers oder der Gesundheit sowie bei vorsätzlichen
Pflichtverletzungen. Diese Ausschlussfrist gilt auch nicht für Ansprüche auf den
gesetzlichen Mindestlohn sowie für gesetzliche Fristen, die keiner
Ausschlussfrist unterliegen dürfen. Die Versäumung der Ausschlussfrist führt zum
Verlust des Anspruchs.

 

  Claims of the Company and the Board Member arising from or in connection with
the service relationship expire, irrespective of their legal basis, if the
claimant does not assert the claim within a period of six months, calculated
from the due date and the knowledge or grossly negligent ignorance of the
claimant of the circumstances giving rise to the claim, by declaration in text
form against the respective other contracting party. For the assessment of the
timeliness of the assertion, the receipt of the declaration is decisive. This
does not apply to the assertion of claims due to injury to life, bodily injury
or health as well as to intentional breaches of duty. The aforementioned
preclusive period shall also not apply to claims regarding the statutory minimum
wage as well as to statutory time limits that are no subject to limitation
periods. Failure to observe the limitation period shall result in the loss of
the claim.

 



 

 

 

VII.        Die übrigen Bestimmungen des Dienstvertrages behalten unverändert
ihre Gültigkeit.

 

 

VII.         The other provisions of the Service Agreement remain unaffected.

 

VIII.         Die deutsche Fassung dieser Änderungsvereinbarung ist maßgeblich.
  VIII.     The German version of this Amendment Agreement shall be
 authoritative.

 

Gesellschaft/Company   Vorstand/ Board Member       Martinsried, Germany  
Germering, Germany Ort/ Place   Ort/ Place       9/4/2019   9/3/2019 Datum/ Date
  Datum/ Date       /s/ Jörg Neermann   /s/ Daniel Vitt Unterschrift/Signature:
  Unterschrift/Signature: Für die Gesellschaft     Vorstand/ Board Member On
behalf of the Company    

 

 